  Case 13-27477         Doc 34     Filed 02/05/19 Entered 02/05/19 10:32:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-27477
         Lacresha A Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/08/2013.

         2) The plan was confirmed on 09/19/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,675.00.

         10) Amount of unsecured claims discharged without payment: $66,345.97.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-27477        Doc 34       Filed 02/05/19 Entered 02/05/19 10:32:15                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $19,685.00
       Less amount refunded to debtor                              $5.00

NET RECEIPTS:                                                                                    $19,680.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,300.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $852.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,152.80

Attorney fees paid and disclosed by debtor:                  $200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ASSET ACCEPTANCE LLC             Unsecured            NA         217.43           217.43          64.02       0.00
ASSET ACCEPTANCE LLC             Unsecured         339.00        339.37           339.37          99.93       0.00
Benedict L. Gierl M.D.           Unsecured          90.00           NA               NA            0.00       0.00
CITIBANK NA                      Unsecured      2,546.00       2,546.24         2,546.24        749.73        0.00
City Ntl Bk/Ocwen Loan Service   Unsecured     43,601.00            NA               NA            0.00       0.00
City Ntl Bk/Ocwen Loan Service   Secured       37,000.00            NA               NA            0.00       0.00
CITY OF CHICAGO EMS              Unsecured         100.00        100.00           100.00           0.00       0.00
CITY OF CHICAGO WATER DEPT       Secured           733.83        595.15           595.15        595.15        0.00
CITY OF CHICAGO WATER DEPT       Unsecured         733.83           NA               NA            0.00       0.00
Comenity Bank                    Unsecured           0.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER            Unsecured      7,600.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured        1,733.43       1,733.43         1,733.43      1,733.43        0.00
COOK COUNTY TREASURER            Secured        7,600.00            NA          7,600.00      7,600.00        0.00
COOK COUNTY TREASURER            Unsecured      1,733.43            NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         173.50        174.97           174.97          51.52       0.00
DEPENDON COLLECTION SE           Unsecured         569.00           NA               NA            0.00       0.00
GECRB/ Old Navy                  Unsecured         787.09           NA               NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured            NA         487.09           787.09        231.76        0.00
GREAT AMERICAN FINANCE           Secured              NA         300.00             0.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured      1,409.80       1,468.96         1,468.96        432.54        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         194.00        194.95           194.95          57.40       0.00
Little Company of Mary           Unsecured          65.00           NA               NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP     Secured        3,168.00       2,824.34         2,824.34      2,824.34     279.94
NORTHWEST COLLECTORS             Unsecured      1,189.00            NA               NA            0.00       0.00
OAC                              Unsecured          70.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         213.35         98.92            98.92          29.13       0.00
PRA RECEIVABLES MGMT             Unsecured         535.00        535.44           535.44        157.66        0.00
PRA RECEIVABLES MGMT             Unsecured         560.00        559.70           559.70        164.80        0.00
PRA RECEIVABLES MGMT             Unsecured         583.00        582.56           582.56        171.53        0.00
PRA RECEIVABLES MGMT             Unsecured         615.00        614.88           614.88        181.05        0.00
PREMIER BANK CARD                Unsecured         351.00        350.74           350.74        103.27        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-27477                 Doc 34     Filed 02/05/19 Entered 02/05/19 10:32:15                    Desc Main
                                             Document Page 3 of 4



Scheduled Creditors:
Creditor                                              Claim          Claim        Claim         Principal        Int.
Name                                       Class    Scheduled       Asserted     Allowed          Paid           Paid
SEARS/CBNA                              Unsecured      1,868.00             NA             NA           0.00         0.00
Specified Credit Association, Inc.      Unsecured      1,962.71             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                                     Claim           Principal                 Interest
                                                                   Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                             $0.00               $0.00                     $0.00
      Mortgage Arrearage                                           $0.00               $0.00                     $0.00
      Debt Secured by Vehicle                                  $2,824.34           $2,824.34                   $279.94
      All Other Secured                                        $9,928.58           $9,928.58                     $0.00
TOTAL SECURED:                                                $12,752.92          $12,752.92                   $279.94

Priority Unsecured Payments:
       Domestic Support Arrearage                                     $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                       $0.00                 $0.00                $0.00
       All Other Priority                                             $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                       $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                       $8,571.25         $2,494.34                    $0.00


Disbursements:

           Expenses of Administration                                 $4,152.80
           Disbursements to Creditors                                $15,527.20

TOTAL DISBURSEMENTS :                                                                                 $19,680.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-27477         Doc 34      Filed 02/05/19 Entered 02/05/19 10:32:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
